Exhibit 10.2

Ultratech, Inc.

3050 Zanker Road

San Jose, California 95134

April 19, 2010

Mr. Arthur W. Zafiropoulo

c/o Ultratech, Inc.

3050 Zanker Road

San Jose, California 95134

Dear Art,

We would like to take this opportunity to clarify certain provisions in your
Amended and Restated Employment Agreement with Ultratech, Inc. (the “Company”),
that became effective as of January 1, 2009 (the “Employment Agreement”).

Release Requirement. Under your Employment Agreement, you are required to
execute and deliver a general release to the Company as a condition to your
qualifying for certain severance benefits. We wish to resolve any potential
ambiguity as to the impact that release will have upon the commencement date of
the payment of any such severance benefits to which you may become entitled
under your Employment Agreement, whether payable in cash or equity, should the
delayed commencement date provisions of Section 10.1 of your Employment
Agreement not otherwise be applicable at that time. As a point of clarification,
in that event each of the references in your Employment Agreement to “any
applicable revocation period” is intended to refer to the maximum applicable
review/delivery and revocation period to which you are entitled under applicable
law with respect to the release. That maximum period will accordingly be used to
determine the date (and taxable year) for the commencement of such severance
benefits.

Except for the clarifications set forth in this letter, all the terms and
provisions of your Employment Agreement will continue in full force and effect.

 

/s/ Henri Richard

Henri Richard

Chairman, Compensation Committee of the Board of Directors

APPROVAL

I hereby approve and accept the clarifying changes to my Employment Agreement
set forth above.

 

/s/ Arthur W. Zafiropoulo

Arthur W. Zafiropoulo

Dated: April 19, 2010

 

1